                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

TONY D. DAVIS                                             CIVIL ACTION NO. 19-0841
                                                          SECTION P
VS.
                                                          JUDGE TERRY A. DOUGHTY

OUACHITA CORRECTIONAL                                     MAG. JUDGE KAREN L. HAYES
CENTER, ET AL.

                                          JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered,

together with the written objections thereto filed with this Court, and, after a de novo review of

the record, finding that the Magistrate Judge’s Report and Recommendation is correct and that

judgment as recommended therein is warranted,

       IT IS ORDERED, ADJUDGED, AND DECREED that, to the extent Plaintiff Tony D.

Davis raises claims on behalf of other prisoners, the claims are DISMISSED WITHOUT

PREJUDICE for lack of standing and as frivolous.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, with the

exception of Plaintiff’s conditions-of-confinement claims against Sheriff Jay Russell and Warden

Pat Johnson concerning mold, mildew, fungus, and bacteria, Plaintiff’s remaining claims are

DISMISSED WITH PREJUDICE as frivolous and for failing to state claims on which relief

may be granted.

       MONROE, LOUISIANA, this 9th day of October, 2019.



                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
